internal_revenue_service number release date index number ---------------------------- ------------------------------- ------------------------------------- ------------------------------- --------------------------------- ------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 plr-113335-05 date date - --------------------------------------------------------------------------------------------------------------------- ---------------------------------- ---------------------------------------------- dear ---------------- correspondence requesting rulings that district is a political_subdivision within the meaning of sec_1_103-1 of the income_tax regulations and that its income is not subject_to federal_income_tax this is in reply to a letter dated date and subsequent facts district was formed as a municipal corporation pursuant to state law membership in district is limited to state counties through which a commuter transportation system passes if such county’s commissioners adopted an ordinance authorizing membership in district prior to date district includes all territory of the member counties and is coterminous with such counties in the event district is dissolved the proceeds will be distributed percent to state and percent to the member counties in proportion to their contribution district is supervised and managed by the board_of trustees the board the board consists of trustees one trustee appointed by the board_of commissioners of each member county the county council president or his designee from each member county and three trustees appointed by the governor one representing state one passenger trustee and one trustee representing the employees of the commuter plr-113335-05 transportation system trustees serve for two year terms and are eligible for reappointment for successive terms trustees serve at the pleasure of authority that appointed them the board is required to hold regular public meetings not less than four times a year state statute provides that the board has all powers reasonably necessary to carry out its purpose including the power to acquire lease construct maintain repair police and operate a railroad and establish rules for use of the railroad and other properties subject_to its jurisdiction set level of services and rates for transportation of passengers except that the board may not eliminate or reduce levels of service for the transportation of people or property without the approval of the state department of transportation and upon the approval of the state board_of transportation issue revenue bonds in exercising these powers the board is not subject_to any other laws relating to commuter transportation systems or railroads the board may also exercise the power of eminent_domain in order to further its purposes if the board cannot agree with owners lessees or occupants of any real_estate selected by the board it may proceed to procure the property by condemnation the fact that property over which the railroad must be constructed and operate is already in use or acquired for use for a public purpose is not a bar to the right of the board to condemn the property for its use state statute specifically provides that the board does not have the power to levy taxes state statute provides that the powers granted to district are in all respects for the benefit of the people of state and that operation and maintenance of a railroad project by district constitutes the performance of an essential_governmental_function district is not required to pay any taxes or assessments upon any project or property acquired or used by district or upon the income from such projects or property bonds issued by district are exempt from state tax law and analysis in general the income of states and their political subdivisions is not subject_to federal_income_tax in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 the term political_subdivision is not defined in the code but sec_1_103-1 interprets the term and this interpretation has been used to define the term for federal tax purposes sec_1_103-1 interprets political_subdivision to represent any division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power see revrul_78_276 1978_2_cb_256 plr-113335-05 sovereign powers include the power to tax the power of eminent_domain and the police power it is not necessary that an entity have all three powers delegated to it but in order to be considered a political_subdivision the entity must have a substantial amount of one or all of these powers delegated to it by a state_or_local_governmental_unit possession of only an insubstantial amount of any or all of the sovereign powers is insufficient see revrul_77_164 1977_1_cb_20 police power includes the power to promulgate and enforce transportation regulations in revrul_73_563 1973_2_cb_24 the internal_revenue_service determined that a rapid transit authority authorized to set rates determine routes and enforce its regulations by maintaining a security force possessed police powers see also alexander j shamberg 3_tc_131 district is a municipal corporation created by state statute and delegated the sovereign power of eminent_domain in addition district may police and establish rules for_the_use_of railroad and other properties subject_to its jurisdiction accordingly district possesses more than an insubstantial right to exercise the sovereign powers of a state or governmental_unit based on all the facts and circumstances we can conclude that district is a except as specifically provided otherwise no opinion is expressed on the federal this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with a power_of_attorney on file we are sending a copy of this political_subdivision within the meaning of sec_1_103-1 district is not required to file federal_income_tax returns or pay federal_income_tax on its income_tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent letter to your representative enclosures copy of this letter copy for sec_6110 purposes cc barbara e beckman assistant chief branch division counsel associate chief_counsel tax exempt and government entities sincerely
